Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 25, 2021. 

Amendments
           Applicant's response and amendments, filed October 25, 2021, is acknowledged. Applicant has cancelled Claims 2-3, 5-7, 10-16, 18-23, 25-31, 33-37, 39-45, 47-54, 56-67, 69-74, 76-77, 79-132, 134-137, 139-153, 155-161, 163-187, 189-195, 197-380, and 382-386, and added new claims, Claims 387-393. 
Claims 1, 4, 8-9, 17, 24, 32, 38, 46, 55, 68, 75, 78, 133, 138, 154, 162, 188, 196, 381, and 387-393 are pending.

Election/Restrictions
Applicant has elected without traverse the invention of Group III, claim(s) 162, 188, and 196, drawn to a method of altering a T cell, the method comprising the step(s) of contacting the T cell with one or more Cas9 molecule/gRNA molecule complexes comprising a targeting domain which is complementary with a target domain from the PDCD1 gene. 

Within Group III, Applicant has elected without traverse the following species, wherein:
i) the alternative gRNA target domain is SEQ ID NO:582, and the corresponding gRNA target domain pairs is SEQ ID NO:582 and SEQ ID NO:508, as recited in Claims 188 and 196;
ii) the alternative target antigen to which the recombinant receptor specifically binds is CD19, as recited in Claim 392; and 
iii) the disease or disorder to be treated corresponding to the above-elected target antigen to which the recombinant receptor specifically binds is chronic lymphocytic leukemia (CLL), as recited in Claim 387. 


	Claims 1, 4, 8-9, 17, 24, 32, 38, 46, 55, 68, 75, 78, 133, 138, 154, and 381 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 162, 188, 196, and 387-393 are under consideration.

Priority
This application is a 371 of PCT/US2017/031464 filed on May 6, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/333,144 filed on May 6, 2016 and 62/332,657 filed on May 6, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Applicant is advised that the claimed benefit to 62/332,657 filed on May 6, 2016 is not consistent the PTO records. 

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on April 3 2020 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The information disclosure statement filed April 3 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 20 and 23-25 have been lined through for being defective for one or more of these requirements. 


The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1. 	Claims 162, 188, and 387-393 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

a) contacting the T cell with one or more Cas9 molecule/gRNA molecule complexes, 
wherein the gRNA molecule(s) in the one or more Cas9 molecule/gRNA molecule complexes comprise a targeting domain which is complementary with a target domain from the PDCDI gene, 
wherein the gRNA molecule(s) guide the Cas9 molecule to cleave the target domain with an efficiency of cleavage of at least 40%, at least 60%, at least 80%, or at least 90%,
 optionally wherein:
the gRNA molecule is characterized by fewer than 5 off-targets; and
the gRNA molecule is characterized by fewer than 2 exonic off-targets.


At issue for the purpose of written description requirements is/are the guide RNA molecules described solely in functional language, to wit: 
cleave the target domain with an efficiency of cleavage of at least 40%, at least 60%, at least 80%, or at least 90%;
is characterized by fewer than 5 off-targets; and/or
is characterized by fewer than 2 exonic off-targets.

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).

The claims are directed to a method of genome editing a target domain from the PDCD1 gene. GenBank NG_012110 (2020) evidences that the human PDCD1 gene is recognized to be about 16,026 nucleotides in length. The specification discloses that the gRNA targeting domain may be as small as 5 nucleotides, or as large as 50 nucleotides [0303], more specifically between 16 and 26 nucleotides [0304]. 
Thus, the instant claims reasonably encompass an enormous genus, calculated to be about 38,624 (e.g. 5nt target = 3205 species; 15nt target = 1068 species; 29nt target = 553 species; 47nt target = 341 species) structurally undisclosed and structurally diverse gRNA target sequences. 
Claim 188 recites wherein the gRNA molecule(s) comprise a targeting domain that differs by no more than 3 nucleotides from a targeting domain from said enormous genus of roughly 9640 structurally diverse gRNA SEQ ID NO’s, wherein said enormous genus of gRNAs, and variants thereof, may further comprise additional modification(s), e.g. at its 5' end and/or comprises a 3' polyA tail.
The specification discloses an enormous genus of possible chemical modifications that may be made to the gRNA molecules [0770-850]; however, the specification fails to disclose a predictable nexus between said enormous genus of possible chemical modifications and the instantly recited functional properties of target domain cleavage efficiency, corresponding number of off-targets, and corresponding number of exonic off-targets. 

While the art recognizes online computer algorithms to assist the artisan to design guide RNA target sequences [0375-376], such is merely computational prediction, and the actual, real-world value(s) of the instantly recited functional properties of target domain cleavage efficiency, corresponding number of off-targets, and corresponding number of exonic off-targets must each 
Wagner et al (U.S. 2017/0152506; priority to 62/211,668 filed August 28, 2015) is considered relevant prior art for having disclosed a method of altering an immune cell, the method comprising the step of contacting NK cells [0027] with a Cas9/guide RNA complex [0012] directed against PD-1 (Abstract; [0031]). While Wagner et al disclose five specific PD-1 guide RNA embodiments [0031], Wagner et al do not disclose the corresponding cleavage efficiency values, number of off-targets, nor number of exonic off-targets of the PD-1 guide RNAs, respectively. 
Schumann et al (PNAS 112(33): 10437-10442, available online July 27, 2015; of record in IDS) is considered relevant prior art for having taught a method of editing the PD-1 (syn. PDCD1) gene in a host cell using the CRISPR/Cas9 system, wherein said host cells are primary human T cells (pg 10440, col. 2), wherein the guide RNAs target the first exon of PD-1. 

Schumann et al taught a PD-1 guide RNA (PD-1_2) comprising a target sequence of: CACAGGCGCCCTGGCCAGTCG
Instant Claim 188 recites wherein the guide RNA comprises a targeting domain that differs no more than 3 nucleotides from a targeting domain of SEQ ID NO:582. 
The guide RNA of Schumann et al differs from the targeting domain (reverse complement) of SEQ ID NO:582 by only one nucleotide, as shown below: 
      CACAGGCGCCCTGGCCAGTCG
  ACAGGCGCCCTGGCCAGTCG
Schumann et al taught the guide RNAs target the first exon of PD-1; however, said guide RNAs only achieved between 3% and 12% editing efficiency (Figure 4D), and that “further testing will be needed to assess….potential off-target effects before any clinical use” (pg 10442, col. 1). 
Meissner et al (U.S. 2016/0348073; filed March 28, 2016; priority to 62/139,479 filed on March 27, 2015) is considered relevant prior art for having disclosed methods of producing primary human T cells [0014], the method comprising the step of using the CRISPR/Cas system to inactivate PD-1 ([0016], as illustrated in Figure 13A), wherein said PD-1 guide RNAs having a target sequence of SEQ ID NO’s: 196-531 [0007], wherein gRNA SEQ ID NO: 531 is identical 
While Meissner et al disclosed conceptually wherein the CRISPR/Cas system is able to cleave the target sequence with an efficiency of at least 50%, 80%, 90% to about 99% [0092], Meissner et al do not disclose ipsis verbis the actual cleavage efficiency, the number of off-targets, nor the number of exonic off-targets of gRNA SEQ ID NO: 531 is identical to instant SEQ ID NO:582, and gRNA target SEQ ID NO:203 is identical to instant SEQ ID NO:508, as required by instant independent Claim 162. 
Thus, the closest prior art does not teach or fairly suggest that the breadth of gRNA molecules encompassed by dependent Claims 188 and 196 would achieve the instantly recited functional properties. 

The specification fails to disclose a nexus between the structure of the gRNA target sequence and the corresponding functional property(ies) required by the instant claims. 
The specification fails to disclose a first subgenus of the roughly 38,624 target sequences that is able to cleave the target domain with an efficiency of cleavage of at least 40%, but not at least 60%, but no at least 80%, nor at least 90%. 
The specification fails to disclose a first subgenus of the roughly 38,624 target sequences that is able to cleave the target domain with an efficiency of cleavage of at least 40%, as opposed to a second subgenus of target sequences able to cleave at least 60% efficiency, as opposed to a third subgenus of target sequences able to cleave at least 80% efficiency, nor as opposed to a fourth subgenus of target sequences able to cleave at least 90% efficiency. 
The specification fails to disclose what modification(s) is/are necessary to predictably transform a first gRNA target sequence that is able to cleave the target domain with an efficiency of cleavage of at least 40%, but not 50%, 60%, 70%, etc…, into one that is now able to cleave the target domain with an efficiency of cleavage of at least 50%, 60%, 70%, etc…
The specification fails to disclose a first subgenus of the roughly 38,624 target sequences is characterized by fewer than 5 off-targets, as opposed to a second subgenus of target sequences that have greater than 5 off-targets. 
to predictably transform a first gRNA target sequence that has greater than 5 off-targets into one that now has fewer than 5 off-targets. 
The specification fails to disclose a first subgenus of the roughly 38,624 target sequences is characterized by fewer than 2 exonic off-targets, as opposed to a second subgenus of target sequences that have greater than 2 exonic off-targets. 
The specification fails to disclose what modification(s) is/are necessary to predictably transform a first gRNA target sequence that has greater than 2 exonic off-targets into one that now has fewer than 2 exonic off-targets. 
Furthermore, the instant specification discloses that the Cas9 molecule may instead be a nickase (single-strand break), whereby nickases have “significantly less efficiency” of cleavage activity of a reference wildtype Cas9 molecule, e.g. 20%, 10%, 5%, 1%, or 0.1% less [0462]. Thus, the efficiency value by which the target domain is cleaved [function] is a result of the target sequence in the gRNA [structure] in combination with the Cas9 enzyme [structure] used when performing the gene editing reaction.

The specification fails to disclose a nexus between the structure (nucleotide sequence) of the gRNA(s) and each of the instantly recited functional properties, alone or in combination or sub-combination thereof. For example, the specification fails to disclose a first subgenus of the roughly 38,624 target sequences that is able to cleave the target domain with an efficiency of cleavage of at least 80%, but does not have the characteristics of fewer than 5 off-targets, nor fewer than 2 exonic off-targets, as opposed to a second subgenus of target sequences able to cleave at least 60% efficiency that also have fewer than 5 off-targets, but does not have fewer than 2 exonic off-targets, as opposed to a third subgenus of target sequences able to cleave at least 40% efficiency that also have fewer than 5 off-targets and fewer than 2 exonic off-targets. 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces 

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition 

The specification fails to disclose a nexus between the structure (nucleotide sequence) of the gRNA(s) and each of the instantly recited functional properties, alone or in combination or sub-combination thereof. Based on the applicant's specification, those of ordinary skill in the art cannot envision the detailed chemical structure of the nucleotide sequences of the guide RNA target domains having the instantly recited functional property(ies) of: 
cleave the target domain with an efficiency of cleavage of at least 40%, at least 60%, at least 80%, or at least 90%;
is characterized by fewer than 5 off-targets; and/or
is characterized by fewer than 2 exonic off-targets, encompassed by the claims.
Accordingly, the limited information disclosed in the specification is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the required starting materials, that is the enormous genus of structurally diverse guide RNA target sequences having the recited functional properties, to perform the necessary active steps and effect the claimed method, at the time the application was filed.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claim(s) 162 and 387 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al (Journal for ImmunoTherapy of Cancer 2015, 3(Suppl 2):P53; 3 pages; http://www.immunotherapyofcancer.org/content/3/S2/P53; available online November 4, 2015; hereafter Su-1) and/or Su et al (Nature Scientific Reports 6: e20070; 14 pages, doi: 10.1038/srep20070; available online January 28, 2016; hereafter Su-2; of record in IDS). 
With respect to Claim 162, Su-1 is considered relevant prior art for having taught a method of altering a T cell, the method comprising the step of contacting a T cell with a Cas9 molecule and at least one guide RNA molecule that targets the PD-1 (syn. PDCD1) gene. 
	Su-1 do not teach ipsis verbis the cleavage efficiency of said gRNAs. However, Su-2 (co-authors of Su-1) taught that the sg1, sg2, sg3 and sg4 guide RNAs used by Su-1 are able to induce cleavage at the target site with efficiencies ranging from 40% to 62% (pg 3).
With respect to Claim 387, Su-2 taught wherein the T cell is from a subject suffering from cancer (pg 4, “Cas9-mediated efficient PD-1 KO in primary T cells of patients”….”from late stage cancer patients”), wherein the cancer is melanoma or gastric cancer (pg 8, Figure 6, legend).
Thus, Su-1 and/or Su-2 anticipate the claims. 

3. 	Claim(s) 162, 188, 196, and 387-393 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meissner et al (U.S. 2016/0348073; filed March 28, 2016; priority to 62/139,479 filed on March 27, 2015).
With respect to Claim 162, Meissner et al is considered relevant prior art for having disclosed methods of producing primary human T cells [0014], the method comprising the step of using the CRISPR/Cas system to inactivate PD-1 ([0016], as illustrated in Figure 13A), 
With respect to Claims 188 and 196, Meissner et al disclosed wherein said PD-1 guide RNAs having a target sequence of SEQ ID NO’s: 196-531 [0007], wherein gRNA SEQ ID NO: 531 is identical to instant SEQ ID NO:582, and gRNA target SEQ ID NO:203 is identical to instant SEQ ID NO:508 (search results available in SCORE).
With respect to Claim 387, Meissner et al disclosed the primary human T cell is obtained from a patient suffering from, e.g. cancer [0042]. 
With respect to Claims 388-389, Meissner et al disclosed the T cells are CAR-T cells further modified to inactivate PD-1 [0004]. 
With respect to Claims 390-392, Meissner et al disclosed wherein the CAR comprises an antigen binding domain that recognizes a tumor antigen, e.g. CD19, as used for the treatment of chronic lymphocytic leukemia (CLL) ([0148], Table 5).
	Thus, Meissner et al anticipate the claims. 

4. 	Claim(s) 162, 188, 196, and 387-393 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terrett et al (U.S. Patent 10,736,919; priority to 62/648,138 filed March 26, 2016). 
With respect to Claim 162, Terrett et al is considered relevant prior art for having disclosed methods of producing primary human T cells (col. 7, lines 45-49, Figure 9 legend, “RNP (containing PD1 sgRNA) containing primary human T cells”), the method comprising the step of using the CRISPR/Cas system to inactivate PD-1, wherein the CRISPR/Cas system is able to cleave the target sequence with an efficiency as high as 95% (Table 8).
With respect to Claims 188 and 196, Terrett et al disclosed wherein said PD-1 guide RNAs (e.g. Table 8; Table 11) comprise gRNA SEQ ID NO: 1096 is identical to instant SEQ ID NO:582, and gRNA target SEQ ID NO:1131 is identical to instant SEQ ID NO:508 (search results available in SCORE).
With respect to Claim 387, Terrett et al disclosed the primary human T cell is obtained from a patient suffering from a medical condition (col.s 19-20, joining ¶), e.g. cancer (Example 11). 
With respect to Claims 388-389, Terrett et al disclosed the T cells are CAR-T cells further modified to inactivate PD-1 (e.g. Example 11; Table 30). 
With respect to Claims 390-392, Terrett et al disclosed wherein the CAR comprises an antigen binding domain that recognizes a tumor antigen, e.g. CD19, (e.g. col. 11, “Preferred anti-CD19 CAR-T cells express the CAR and lack surface expression of…PD1”), as used for the treatment of chronic lymphocytic leukemia (CLL) (col.s 87-88, joining ¶, embodiments 194-195).
	Thus, Terrett et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



5. 	Claims 162 and 387-392 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Su et al (Nature Scientific Reports 6: e20070; 14 pages, doi: 10.1038/srep20070; available online January 28, 2016; hereafter Su-2; of record in IDS) in view of Rupp et al (J. Immunol. 196 (Suppl 1): 214.24; May 1, 2016, abstract only). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 162, Su-2 is considered relevant prior art for having taught a method of altering a T cell, the method comprising the step of contacting a T cell with a Cas9 molecule and at least one guide RNA molecule that targets the PD-1 (syn. PDCD1) gene. Su et al taught that the sg1, sg2, sg3 and sg4 guide RNAs are able to induce cleavage at the target site with efficiencies ranging from 40% to 62% (pg 3).
Su-2 do not teach wherein the T cell comprises a recombinant receptor. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 388, Rupp et al is considered relevant prior art for having taught human CAR-T cells modified using the CRISPR/Cas9 system generate PD-1 deficient T cells, whereby PD-1 disruption augmented CAR T cell mediated killing of tumor cells in vitro and in vivo, thereby demonstrating improved therapeutic efficacy of Cas9-edited human CAR T cells. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first host T cell, as taught by Su-2, with a second host T cell, e.g. a CAR T cell, as taught by Rupp et al, in a method of altering a PD-1 (syn. PDCD1) gene using the CRISPR/Cas9 system with a reasonable expectation of success 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 387, Su-2 taught wherein the T cell is from a subject suffering from cancer (pg 4, “Cas9-mediated efficient PD-1 KO in primary T cells of patients”….”from late stage cancer patients”), wherein the cancer is melanoma or gastric cancer (pg 8, Figure 6, legend).
With respect to Claim 388, Rupp et al taught human CAR-T cells modified using the CRISPR/Cas9 system generate PD-1 deficient T cells. 
With respect to Claim 389, those of ordinary skill in the art immediately recognize that the human T cells were inherently contacted with a nucleic acid encoding the chimeric antigen receptor under conditions to introduce the nucleic acid encoding the CAR into the cell, thereby creating the CAR-T cell. 
With respect to Claim 390, Rupp et al taught wherein the recombinant receptor is a functional chimeric antigen receptor (CAR).
With respect to Claims 391-392, Rupp et al taught wherein the recombinant receptor binds specifically to a tumor antigen, to wit, CD19. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

6. 	Claims 188 and 196 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Su et al (Nature Scientific Reports 6: e20070; 14 pages, doi: 10.1038/srep20070; available online January 28, 2016; hereafter Su-2; of record in IDS) in view of Rupp et al (J. Immunol. 196 (Suppl 1): 214.24; May 1, 2016, abstract only), as applied to Claims 162 and 387-392 above, and in further view of Schumann et al (PNAS 112(33): 10437-10442, available online July 27, 2015; of record in IDS), GenBank NG_012110 (2020), Montague et al (Nucleic Acids Res. 42: W401-7; doi:10.1093/nar/gku410; available online May 26, 2014; abstract only), and ChopChop (http://chopchop.cbu.uib.no/; last visited November 10, 2021).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Su-2 nor Rupp et al teach wherein the gRNA molecule comprises a targeting domain of SEQ ID NO:508 or SEQ ID NO:582. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 188 and 196, Schumann et al is considered relevant prior art for having taught a method of editing the PD-1 (syn. PDCD1) gene in a host cell using the CRISPR/Cas9 system, wherein said host cells are primary human T cells (pg 10440, col. 2), wherein the guide RNAs target the first exon of PD-1. 
 CACAGGCGCCCTGGCCAGTCG
The guide RNA of Schumann et al differs from the targeting domain (reverse complement) of SEQ ID NO:582 by only one nucleotide, as shown below: 
      CACAGGCGCCCTGGCCAGTCG
  ACAGGCGCCCTGGCCAGTCG

GenBank NG_012110 (2020) evidences that SEQ ID NO: 582 and SEQ ID NO:508 target exon 1 of the human PDCD1 gene.
Exon 1 is: 
gctcacctccgcctgagcagtggagaaggcggcactctggtggggctgctccaggcatgcagatcccacaggcgccctggccagtcgtctgggcggtgctacaactgggctggcggccaggatggttcttag

Exon 1 coding region is: 
atgcagatcccacaggcgccctggccagtcgtctgggcggtgctacaactgggctggcggccaggatggttcttag

Montague et al is considered relevant prior art for having taught an online tool for the ordinary artisan to design CRISPR/Cas9 guide RNA targets directed to their gene of interest. 
When one uses the web-based CHOPCHOP web tool to identify target sequences in Exon 1, one immediately identifies 28 guide RNA target sequences. 
When one uses the web-based CHOPCHOP web tool to identify target sequences in the coding region of Exon 1, one immediately identifies 15 guide RNA target sequences.
A guide RNA having 100% identity to instant SEQ ID NO:508 (rank #2), as well as a guide RNA that substantially overlaps (1 nucleotide shift; rank #3) is suggested.
Instant: 	 GTCTGGGCGGTGCTACAACT
rank 2: 	 GTCTGGGCGGTGCTACAACT
rank 3: 	CGTCTGGGCGGTGCTACAAC

A guide RNA having 100% identity to instant SEQ ID NO:582 (rank #4), as well as a guide RNA that substantially overlaps (1 nucleotide shift; rank #10) is suggested.
Instant: 	 CGACTGGCCAGGGCGCCTGT
rank 4: 	 CGACTGGCCAGGGCGCCTGT
rank 10: 	ACGACTGGCCAGGGCGCCTGT

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to try a guide nucleic acid comprising a target nucleotide sequence comprising SEQ ID NO:508 and/or SEQ ID NO:582 with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” One of ordinary skill in the art would understand how to design nucleic acid molecules encoding guide RNA target sequences directed to the previously known human PD-1 nucleotide sequence (GenBank), the artisan merely using readily available online guide RNA tool resources with which to identify the finite potential options (CHOPCHOP), whereby the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. CHOPCHOP provides clear evidence of the equivalence of PD-1 guide RNA target sequences from a small genus of identified, predictable potential options, each of which has a reasonable expectation of success to 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
Instantly recited SEQ ID NO:508 and SEQ ID NO:582 guide RNAs are identical to and/or substantially overlap with PD-1 exon 1 guide RNAs of the prior art (CHOPCHOP; Schumann et al). The prior art provides the ordinary artisan with guide RNA target sequences with sufficient specificity, being used for the same or similar purpose as the instantly claimed invention, and with specific embodiments successfully reduced to practice (Schumann et al). Instant specification fails to disclose an element of criticality for the use of SEQ ID NO:508 and/or SEQ ID NO:582 guide RNAs. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 387, Su-2 taught wherein the T cell is from a subject suffering from cancer (pg 4, “Cas9-mediated efficient PD-1 KO in primary T cells of patients”….”from late stage cancer patients”), wherein the cancer is melanoma or gastric cancer (pg 8, Figure 6, legend).
With respect to Claim 388, Rupp et al taught human CAR-T cells modified using the CRISPR/Cas9 system generate PD-1 deficient T cells. 
With respect to Claim 389, those of ordinary skill in the art immediately recognize that the human T cells were inherently contacted with a nucleic acid encoding the chimeric antigen receptor under conditions to introduce the nucleic acid encoding the CAR into the cell, thereby creating the CAR-T cell. 
With respect to Claim 390, Rupp et al taught wherein the recombinant receptor is a functional chimeric antigen receptor (CAR).
With respect to Claims 391-392, Rupp et al taught wherein the recombinant receptor binds specifically to a tumor antigen, to wit, CD19. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

7. 	Claims 162 and 387-392 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Su et al (Nature Scientific Reports 6: e20070; 14 pages, doi: 10.1038/srep20070; available online January 28, 2016; hereafter Su-2; of record in IDS) in view of Rupp et al (J. Immunol. 196 (Suppl 1): 214.24; May 1, 2016, abstract only), as applied to Claims 162 and 387-392 above, and in further view of McDermott et al (Cancer Medicine 2(5): 662-673, 2013) and Singh et al (Curr. Treat. Options in Oncol. 17(28): 11 pages, available online April 20, 2016).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Rupp et al taught human CAR-T cells modified using the CRISPR/Cas9 system generate PD-1 deficient T cells, whereby PD-1 disruption augmented CAR T cell mediated killing of tumor cells in vitro and in vivo, thereby demonstrating improved therapeutic efficacy of Cas9-edited human CAR T cells, wherein the recombinant receptor binds specifically to a tumor antigen, to wit, CD19. 

However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 387, McDermott et al is considered relevant prior art for having taught that PD-1 blockade in patients suffering from chronic lymphocytic leukemia had been in clinical practice (pg 663, col. 1).
Singh et al is considered relevant prior art for having taught CAR T cell therapy for patients suffering from chronic lymphocytic leukemia (CLL) (Title), wherein said CAR T cells are autologous (pg 1, “Adoptive transfer of autologous T cells engineered to express a…CAR”), said CAR being a CD19 CAR (pg 1, “CAR-modified T cells directed against CD19 have led the way, setting a high standard with remission rates as high as 90% in clinical trials”). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.

It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 387, Su-2 taught wherein the T cell is from a subject suffering from cancer (pg 4, “Cas9-mediated efficient PD-1 KO in primary T cells of patients”….”from late stage cancer patients”), wherein the cancer is melanoma or gastric cancer (pg 8, Figure 6, legend).
McDermott et al taught PD-1 blockade in patients suffering from chronic lymphocytic leukemia had been in clinical practice (pg 663, col. 1).
Singh et al taught CAR T cell therapy for patients suffering from chronic lymphocytic leukemia (CLL) (Title).
With respect to Claim 388, Rupp et al taught human CAR-T cells modified using the CRISPR/Cas9 system generate PD-1 deficient T cells. 
Singh et al taught CAR T cell therapy for patients suffering from chronic lymphocytic leukemia (CLL) (Title), wherein said CAR T cells are autologous (pg 1, “Adoptive transfer of autologous T cells engineered to express a…CAR”), said CAR being a CD19 CAR (pg 1, “CAR-modified T cells directed against CD19 have led the way, setting a high standard with remission rates as high as 90% in clinical trials”).
With respect to Claim 389, those of ordinary skill in the art immediately recognize that the human T cells were inherently contacted with a nucleic acid encoding the chimeric antigen receptor under conditions to introduce the nucleic acid encoding the CAR into the cell, thereby creating the CAR-T cell. 
With respect to Claim 390, Rupp et al taught wherein the recombinant receptor is a functional chimeric antigen receptor (CAR).
Singh et al taught wherein the recombinant receptor is a functional chimeric antigen receptor (CAR).
With respect to Claims 391-392, Rupp et al taught wherein the recombinant receptor binds specifically to a tumor antigen, to wit, CD19. 
Singh et al taught wherein the recombinant receptor binds specifically to a tumor antigen, to wit, CD19. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (PLoS One 9(8): e105779; 10 pages, available online August 28, 2014) is considered relevant prior art for having taught optimization of the CRISPR/Cas9 system for genome engineering (Title), wherein said optimization includes comparison of different guide RNA target sequences, individually or in combination, e.g. GFP KO gRNAs (Table 1; pg 3, col. 2), as such is common practice in the art (See also citation #13 to Mali et al, “target specificity screening”).

Sharpe et al (U.S. 2018/0303922; priority to 62/242,509 filed October 16, 2015) is considered relevant prior art for having disclosed a method of modulating PD-1 expression in a T cell (Abstract), the method comprising the step of contacting the T cell with a Cas9/guide RNA complex directed against PD-1 [0008], wherein said modified T cells are autologous T cells [0008], wherein said PD-1 modified T cells are used in methods of adoptive transfer therapy, e.g. to treat a patient suffering from cancer [0008, 12], such as chronic lymphocytic leukemia [0049], and whereby adoptive transfer therapies include well-known immunotherapeutic modalities such as adoptive CAR T cell therapy [0307].

Conclusion
9. 	 No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633